



ADVANCED DISPOSAL SERVICES, INC. 2016 OMNIBUS EQUITY PLAN


FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT
FOR EXECUTIVE OFFICERS
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made effective as of
______________ (the “Date of Grant”) between Advanced Disposal Services, Inc., a
Delaware corporation (the “Company”), and _________________ (the “Participant”).
This Agreement sets forth the general terms and conditions of performance share
units (“PSUs”). By accepting this award, the Participant agrees to the terms and
conditions set forth in this Agreement and the Advanced Disposal Services, Inc.
2016 Omnibus Equity Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
1.Grant of the PSUs. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Participant, a target award consisting of
_________ PSUs (the “Target Award”), subject to adjustment as set forth in the
Plan. The number of PSUs to which the Participant will be entitled as of the
Scheduled Vesting Date (defined in Section 2)(the “Earned PSUs”) will be based
on (i) the Target Award and (ii) the Company’s performance against the
performance measures set forth on Exhibit A, as well as on the other terms and
conditions of this Agreement. Each Earned PSU gives the Participant the
unsecured right to receive, subject to the terms and conditions of the Plan and
this Agreement, one Common Share. The Participant shall not be required to pay
any additional consideration for the issuance of the Common Shares upon
settlement of the Earned PSUs.
2.    Vesting Schedule. Subject to earlier termination and cancellation, and
unless previously vested, in each case in accordance with the Plan or this
Agreement, the Earned PSUs shall vest in full on the third anniversary of the
Date of Grant (the “Scheduled Vesting Date”).
3.    Settlement. Each Earned PSU shall be settled by delivery of one Common
Share within thirty (30) days following the Scheduled Vesting Date (the
“Settlement Date”).
4.    Termination of Service Generally. In the event that the Participant’s
employment or other service with the Company or its Affiliates terminates for
any reason other than retirement, termination without Cause, resignation for
Good Reason (“Cause” and “Good Reason” having the meanings set forth in Section
7 of this Agreement), death or Disability, the Target Award shall immediately be
cancelled without consideration and the Participant shall have no further right
or interest therein.


1

--------------------------------------------------------------------------------





5.    Retirement; Termination Without Cause; Resignation for Good Reason.
Subject to Section 7 of this Agreement, if the Participant’s employment or other
service with the Company or its Affiliates terminates as a result of either the
Participant’s retirement, his or her termination without Cause or his or her
resignation for Good Reason, the Participant shall be entitled to 100% of the
Earned PSUs, subject to the other terms of this Agreement, as if the
Participant’s employment or other service had not terminated. Earned PSUs will
be settled on the Settlement Date.  
1.    Death; Disability. If the Participant’s employment or other service with
the Company or its Affiliates terminates as a result of the Participant’s death
or Disability, the Participant (or the Participant’s estate or beneficiary)
shall be entitled to 100% of the Earned PSUs, subject to the other terms and
conditions of this Agreement. Earned PSUs shall be settled on the Settlement
Date.
2.    Change in Control. In the event of a Change in Control, prior to the
Scheduled Vesting Date, a number of Earned PSUs shall be calculated for the
Participant and shall be equal to the greater of:
(i)    The number of PSUs that would be considered Earned PSUs based on the most
recent fiscal year end results of the Company; and
(ii)    The number of PSUs included in the Target Award.
If the successor company fails to assume such Earned PSUs, they shall vest and
be settled in accordance with Section 3 upon consummation of the Change in
Control. To the extent the successor company (or a subsidiary or parent thereof)
assumes such Earned PSUs, the existing vesting schedule will continue to apply;
provided, however, that, if upon or within 24 months following the date of a
Change in Control, the Participant’s employment or other service with the
Company or its Affiliates is terminated without Cause or the Participant resigns
for Good Reason, the Earned PSUs shall become fully vested and shall be settled
in accordance with Section 3. For purposes of this Section 7, the term “Cause”
shall mean (a) with regard to any Participant who is party to an employment or
service agreement with the Company or any of its affiliates which contains a
definition of “Cause,” the definition set forth in such agreement, and (b) with
regard to any other Participant: (i) any act or omission that constitutes a
material breach by the Participant of any obligations under an employment or
service agreement with the Company or one of its Affiliates or an Award
Document; (ii) the continued failure or refusal of the Participant to
substantially perform the duties reasonably required of the Participant as an
employee of or other service provider to the Company or one of its Affiliates;
(iii) any willful and material violation by the Participant of any law or
regulation applicable to the business of the Company or one of its Affiliates,
or the Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates. For purposes of this Section 7, the term “Good Reason” shall
mean (x) with regard to any Participant who is party to an employment or service
agreement with the Company or any of its affiliates which contains a definition
of “Good Reason,” the definition set forth in such agreement, and (y) with
regard to


2

--------------------------------------------------------------------------------





any other Participant: (i) the material diminution of the Participant’s title
and/or responsibilities or (ii) the Participant being required to relocate more
than twenty-five (25) miles from the Participant’s then-existing office.
3.    Nontransferability of PSUs. Unless otherwise determined by the Committee
pursuant to the terms of the Plan, PSUs may not be transferred, pledged,
alienated, assigned or otherwise attorned other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be.
4.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to the Target Award or Earned PSUs prior to settlement.
Upon settlement, the Participant shall have all rights as a shareholder with
respect to the Common Shares delivered to the Participant, if any, including,
without limitation, voting rights and the right to receive dividends.
5.    Dividend Equivalents. If, after the Date of Grant and prior to the
applicable Settlement Date, dividends with respect to the Common Shares are
declared or paid by the Company, the Participant, upon settlement of Earned PSUs
in accordance with Section 3, shall be entitled to receive dividend equivalents
in an amount, without interest, equal to the cumulative dividends declared or
paid on a Common Share, if any, during such period multiplied by the number of
Earned PSUs. Dividend equivalents will be subject to the same terms and
conditions of this Agreement applicable PSUs. The dividend equivalents will be
paid on the applicable Settlement Date for the underlying Earned PSUs in cash or
Common Shares, as determined by the Company in its discretion. If the underlying
Earned PSUs are cancelled prior to the applicable Settlement Date for any
reason, any accrued and unpaid dividend equivalents shall be cancelled.
6.    No Entitlements.
(a)    No Right to Continued Employment or Other Service Relationship. This
Agreement does not constitute an employment or service agreement and nothing in
the Plan or this Agreement shall modify the terms of the Participant’s
employment or other service, including, without limitation, the Participant’s
status as an “at will” employee of the Company or its Affiliates, if applicable.
None of the Plan, the Agreement, the grant of the Target Award, nor any action
taken or omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of or other service to the
Company or its Affiliates, (ii) to interfere with or limit in any way the right
of the Company or its Affiliates to terminate the Participant’s employment or
other service at any time and for any reason or (iii) to give the Participant
any right to be reemployed or retained by the Company or its Affiliates
following a termination of employment or other service for any reason.
(b)    No Right to Future Awards. The Target Award of PSUs and all other
equity‑based awards under the Plan are discretionary. This award does not confer
on the Participant any right or entitlement to receive another award of PSUs or
any other equity-based award at any time in the future or in respect of any
future period.


3

--------------------------------------------------------------------------------





7.    Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the Earned PSUs. The Company may require or permit
the Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the Earned PSUs. The obligations of the Company to deliver
the Common Shares under this Agreement shall be conditioned upon the
Participant’s payment of all applicable taxes and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
8.    Securities Laws. The Company shall not be required to issue Common Shares
in settlement of or otherwise pursuant to the Earned PSUs unless and until (i)
the shares have been duly listed upon each stock exchange on which the Common
Shares are then registered; (ii) a registration statement under the Securities
Act of 1933, as amended, with respect to such Common Shares is then effective;
and (iii) the issuance of the Common Shares would comply with such legal or
regulatory provisions of such countries or jurisdictions outside the United
States as may be applicable in respect of the Earned PSUs. In connection with
the grant of the Target Award or vesting of the Earned PSUs, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.
9.    Miscellaneous Provisions.
(a)    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications. Any such notice shall be deemed effective upon receipt thereof
by the addressee.
(b)    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Agreement.
(c)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(d)    Incorporation of Plan; Entire Agreement. This Agreement, the Target Award
and the Earned PSUs shall be subject to the Plan, the terms of which are
incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern. This
Agreement and the Plan constitute the entire agreement between the parties
hereto with regard to the subject matter hereof. They supersede all other
agreements, representations or understandings (whether oral or written and
whether express or


4

--------------------------------------------------------------------------------





implied) that relate to the subject matter hereof. The Participant acknowledges
receipt of the Plan, and represents that he is familiar with its terms and
provisions.
(e)    Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to PSUs without
the consent of the Participant to the extent it deems necessary or desirable in
its sole discretion (i) to comply with or take into account changes in, or
rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Earned PSUs are not subject to taxes, interest and penalties
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) in any other manner set forth in Section 16 of the Plan. Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person. The Committee shall give written
notice to the Participant in accordance with Section 13(a) of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof. The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
PSUs in any manner that is consistent with the Plan and approved by the
Committee.
(f)    Section 409A.
(i)    The Earned PSUs are intended to constitute “short-term deferrals” for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”). If any provision of the Plan or this
Agreement would, in the reasonable good faith judgment of the Committee, result
or likely result in the imposition on the Participant, a beneficiary or any
other person of a penalty tax under Section 409A, the Committee may modify the
terms of the Plan or this Agreement, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax. This Section 14(f) does not create an obligation
on the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Earned PSUs will not be subject to taxes, interest and
penalties under Section 409A.
(ii)    Notwithstanding anything to the contrary in the Plan or this Agreement,
to the extent that the Earned PSUs constitute deferred compensation for purposes
of Section 409A and Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the Earned PSUs that are subject to Section 409A may be made before
the first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.


5

--------------------------------------------------------------------------------





(g)    Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.
(h)    Choice of Law. Except as to matters of federal law, this Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).
(i)    Clawback. Any awards made pursuant to the Plan shall be subject to any
recoupment policy adopted by the Company or required by law as in effect from
time to time.
[remainder of page intentionally left blank]
 
 
ADVANCED DISPOSAL SERVICES, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
By:
 
 
Name:
 
 
Title:
 





The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
Participant Name (Printed):     
Signature:     
Date:     


6

--------------------------------------------------------------------------------





Exhibit A: Performance Vesting Criteria


[To Be Determined]


7